
	
		I
		112th CONGRESS
		1st Session
		H. R. 2908
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To protect the First Amendment rights of individuals to
		  share their experiences and perceptions of the effects of foods and dietary
		  supplements.
	
	
		1.Short titleThis Act may be cited as the
			 Testimonial Free Speech Act of
			 2011.
		2.Dissemination of
			 consumer testimonials regarding the mitigative, preventive, or curative
			 properties of a food or dietary supplement
			(a)Dissemination of
			 testimonialsNotwithstanding
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), the Federal
			 Trade Commission Act (15 U.S.C. 41 et seq.), and any other provision of
			 law—
				(1)no Federal official or employee may
			 restrict dissemination of a testimonial containing a consumer’s actual
			 perception of the mitigative, preventive, or curative properties of any food or
			 dietary supplement based on the consumer’s experience with that food or dietary
			 supplement; and
				(2)if a person disseminating a testimonial
			 reasonably believes that the dissemination is covered by paragraph (1), such
			 dissemination shall not constitute a violation of any Federal law.
				(b)ApplicabilitySubsection
			 (a) applies to the dissemination of a testimonial described in such subsection
			 by any person, including dissemination by the manufacturer of a food or dietary
			 supplement for purposes of marketing.
			(c)DefinitionsIn
			 this Act, the terms food and dietary supplement have
			 the meanings given to those terms in section 201 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321).
			
